DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/258,927 the examiner acknowledges the applicant's submission of the amendment dated 03/24/2022. At this point, no claims have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/24/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are persuasive.
Applicant’s argument regarding claims 1-20:
For Example 38, the USPTO-provided guidance and analysis indicates that "The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims." Thus, a claim directed to a model of an analog circuit and including steps such as "generating a normally distributed first random value for each circuit element" and "simulating afirst digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit" does not recite a mathematical concept. 
Applicant's claim 1 does not recite any mathematical relationships, formulas, or calculations. In particular, similar to Example 38, while some of the limitations of Applicant's claim 1 may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Thus, the claim is eligible because it does not recite a judicial exception.
…
Furthermore, Applicant's claim 1 does not recite a mental process because the steps of Applicant's claim 1 are not practically performed in the human mind. Finally, Applicant's claim 1 does not recite any method of organizing human activity. Therefore, according to the analysis of the United States Patent and Trademark Office, Applicant's claim 1 does not recite any judicial exceptions and is therefore patent eligible.
The 35 USC 101 rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/24/2022, with respect to the Double Patenting rejection of claims 1-2 have been fully considered and are NOT persuasive.
Applicant’s argument regarding claims 1 and 2:
Claims 1-2 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-25 of copending Application No. 17/495,398 and over claims 22 and 25-26 of copending Application No. 17/382,503. Given that these are provisional double patenting rejections, Applicant requests that the current rejections be held in abeyance. For example, some or all of these applications could be amended. Therefore, the issue is not yet ripe for resolution.
Applicant’s arguments are not persuasive because no argument was made on the record regarding claims 1-2 standing provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-25 of copending Application No. 17/495,398 and over claims 22 and 25-26 of copending Application No. 17/382,503, and no terminal disclaimer was filed or amendment to the claims were made. Therefore, claims 1-2 continue to stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-25 of copending Application No. 17/495,398 and over claims 22 and 25-26 of copending Application No. 17/382,503.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24-25 and of copending Application No. 17/495,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application No. 16/258,927 claims 1-2
Copending Application No. 17/495,398 (reference application) claims 21 and 24-25
Claim 1:

A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that store a machine-learned convolutional neural network and instructions that, when executed by the one or more processors, cause the computing system to employ the machine-learned convolutional neural network to process input image data to output an inference; wherein the machine-learned convolutional neural network comprises a plurality of convolutional blocks arranged in a sequence one after the other, the plurality of convolutional blocks comprising: a first convolutional block configured to receive an input and perform at least one depthwise separable convolution to produce a first output; a second convolutional block configured to receive the first output of the first convolutional block and perform at least one inverted bottleneck convolution to produce a second output; a third convolutional block configured to receive the second output of the second convolutional block and perform at least one inverted bottleneck convolution to produce a third output; a fourth convolutional block configured to receive the third output of the third convolutional block and perform at least one inverted bottleneck convolution to produce a fourth output; a fifth convolutional block configured to receive the fourth output of the fourth convolutional block and perform at least one inverted bottleneck convolution to produce a fifth; a sixth convolutional block configured to receive the fifth output of the fifth convolutional block and perform at least one inverted bottleneck convolution to produce a sixth output; and a seventh convolutional block configured to receive the sixth output of the sixth convolutional block and perform at least one inverted bottleneck convolution to produce a seventh output.
Claim 21:

A computing system comprising: one or more processors; and one or more non-transitory computer-readable media that store: a convolutional neural network configured to process an input image to generate a prediction, the convolutional neural network comprising: an initial convolutional layer configured to receive and process the input image to generate a first intermediate representation; a plurality of inverted residual bottleneck blocks arranged in a sequence one after another, the plurality of inverted residual bottleneck blocks configured to receive and process the first intermediate representation to generate a second intermediate representation, each of the plurality of inverted residual bottleneck blocks comprising one or more layer reps, each layer rep comprising: a convolutional layer configured to apply a depthwise convolution; a convolutional layer configured to apply a pointwise convolution; and a linear bottleneck layer; and one or more subsequent layers configured to receive and process the second intermediate representation to generate the prediction; and instructions that, when executed by the one or more processors, cause the computing system to process the input image with the convolutional neural network to generate the prediction.

Claim 24:

The computing system of claim 21, wherein the plurality of inverted residual bottleneck blocks comprises seven inverted residual bottleneck blocks.

(The seven inverted residual bottleneck blocks of dependent claim 24 with the layers with the depthwise convolutional layers of independent base claim 21 of the reference application is the seven bottleneck convolutional blocks with depthwise convolutions of claim 1 of the instant application.) 
Claim 2:

The computing system of claim 1, wherein each of one or more layers of the first convolutional block applies a 3x3 convolutional kernel.
Claim 25:

The computing system of claim 24, wherein each of at least a first sequential inverted residual bottleneck block, a second sequential inverted residual bottleneck block, and a fourth sequential inverted residual bottleneck block of the seven inverted residual bottleneck blocks apply three-by-three filters.

(The three-by-three filters of the reference application claim 25 is the 3x3 kernel instant application claim 2).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 25-26 and of copending Application No. 17/382,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application No. 16/258,927 claims 1-2
Copending Application No. 17/382,503 (reference application) claims 22 and 25-26
Claim 1:

A computing system, comprising: one or more processors; and one or more non-transitory computer-readable media that store a machine-learned convolutional neural network and instructions that, when executed by the one or more processors, cause the computing system to employ the machine-learned convolutional neural network to process input image data to output an inference; wherein the machine-learned convolutional neural network comprises a plurality of convolutional blocks arranged in a sequence one after the other, the plurality of convolutional blocks comprising: a first convolutional block configured to receive an input and perform at least one depthwise separable convolution to produce a first output; a second convolutional block configured to receive the first output of the first convolutional block and perform at least one inverted bottleneck convolution to produce a second output; a third convolutional block configured to receive the second output of the second convolutional block and perform at least one inverted bottleneck convolution to produce a third output; a fourth convolutional block configured to receive the third output of the third convolutional block and perform at least one inverted bottleneck convolution to produce a fourth output; a fifth convolutional block configured to receive the fourth output of the fourth convolutional block and perform at least one inverted bottleneck convolution to produce a fifth; a sixth convolutional block configured to receive the fifth output of the fifth convolutional block and perform at least one inverted bottleneck convolution to produce a sixth output; and a seventh convolutional block configured to receive the sixth output of the sixth convolutional block and perform at least one inverted bottleneck convolution to produce a seventh output.
Claim 21:

A computing system comprising: one or more processors; and one or more non-transitory computer-readable media that store: a convolutional neural network configured to process an input image to generate a prediction, the convolutional neural network comprising: an initial convolutional layer configured to receive and process the input image to generate a first intermediate representation; a plurality of inverted residual bottleneck blocks arranged in a sequence one after another, the plurality of inverted residual bottleneck blocks configured to receive and process the first intermediate representation to generate a second intermediate representation, each of the plurality of inverted residual bottleneck blocks comprising one or more layer reps, each layer rep comprising: a convolutional layer configured to apply a depthwise convolution; a convolutional layer configured to apply a pointwise convolution; and a linear bottleneck layer; and one or more subsequent layers configured to receive and process the second intermediate representation to generate the prediction; and instructions that, when executed by the one or more processors, cause the computing system to process the input image with the convolutional neural network to generate the prediction.

Claim 25:

The computing system of claim 22, wherein the plurality of inverted residual bottleneck blocks comprises seven inverted residual bottleneck blocks.

(The seven inverted residual bottleneck blocks of dependent claim 25 with the layers with the depthwise convolutional layers of independent base claim 22 of the reference application is the seven bottleneck convolutional blocks with depthwise convolutions of claim 1 of the instant application.) 
Claim 2:

The computing system of claim 1, wherein each of one or more layers of the first convolutional block applies a 3x3 convolutional kernel.
Claim 26:

The computing system of claim 25, wherein each of at least a first sequential inverted residual bottleneck block, a second sequential inverted residual bottleneck block, and a fourth sequential inverted residual bottleneck block of the seven inverted residual bottleneck blocks apply three-by-three filters.

(The three-by-three filters of the reference application claim 26 is the 3x3 kernel instant application claim 2).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Would Be Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1:
Though Sandler et al., (MobileNetV2: Inverted Residuals and Linear Bottlenecks), part of the prior art of record, teaches the use of inverted bottleneck layers in section 5.1 paragraph 1.
Though Zhao et al., (US 2020/0065961 A1), part of the prior art made of record, teaches the use of bottleneck with a neural network layers for inferring images through classifications and the use of convolutions in paragraph [0059].
And though Ma et al., (US 2020/0327367 A1), part of the prior art made of record, teaches convolutional layers with image classifications along with bottleneck layers in paragraphs [0029] and [0126].
The primary reason for marking of would be allowable subject matter of independent claim 1 in the instant application, is the combination with the inclusion in these claims of the limitations of a computer system comprising:
“computing system to employ the machine-learned convolutional neural network to process input image data to output an inference; wherein the machine-learned convolutional neural network comprises a plurality of convolutional blocks arranged in a sequence one after the other, the plurality of convolutional blocks comprising: a first convolutional block configured to receive an input and perform at least one depthwise separable convolution to produce a first output; a second convolutional block configured to receive the first output of the first convolutional block and perform at least one inverted bottleneck convolution to produce a second output; a third convolutional block configured to receive the second output of the second convolutional block and perform at least one inverted bottleneck convolution to produce a third output; a fourth convolutional block configured to receive the third output of the third convolutional block and perform at least one inverted bottleneck convolution to produce a fourth output; a fifth convolutional block configured to receive the fourth output of the fourth convolutional block and perform at least one inverted bottleneck convolution to produce a fifth; a sixth convolutional block configured to receive the fifth output of the fifth convolutional block and perform at least one inverted bottleneck convolution to produce a sixth output; and a seventh convolutional block configured to receive the sixth output of the sixth convolutional block and perform at least one inverted bottleneck convolution to produce a seventh output.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the inferring of image data using convolutions, neural networks, and the concept of a bottleneck, it does not teach the use of the use of inverted bottleneck convolutional blocks and specifically the use of seven sequentially connected convolutional blocks that each receive output through inverted bottleneck convolutions in order to process image data and output an inference.
Dependent claim(s) 2 is marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 1 upon which claim 2 depends.

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-20, rewritten in independent form including all of the limitations of the base claim and any intervening claims, would overcome the nonstatutory double patenting rejection set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124